DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks filed 03/17/2022, are acknowledged.

Response to Arguments
With respect to claim rejections under 35 USC 102 and 103, applicant argues on p. 6-8, that the prior art of record fails to teach a front side of the frame, a back side of the frame and protruding outwardly from the backside of the frame, and a plurality of user input elements on the exterior of the handle opposite the display, however, this is taught by a new combination of art, and therefore, the argument is not persuasive and/or moot. 

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“user input elements” in claims 1, 6, 10, 15-17, and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: 
“user input elements” is found to correspond with buttons, sliders, or any element capable of receiving user input (Brief Summary, Para 1). 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 6-12, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 2011/0279959), in view of Ahn (US 2013/0012817).
	


With respect to claim 1, Lopez teaches a mobile clinical viewing device, comprising: 	
a frame (Para [0020], “The invention provides a device for handling a rectangular computer having four corners, four peripheral sides, a computer backside and a computer display side” Wherein as shown below in Figs. 2 and 6, Lopez discloses a frame for containing a mobile display device); 
a display secured to a first front side of the frame (Para [0024], “FIG. 2 illustrates use of the device of FIG. 1….The computer is then flipped over so that display side 204 faces the operator, who may then rotate the computer to a desired orientation for operation in the "touch screen" mode.”); and 
a handle secured to a second back side of the frame and protruding outwardly from the back side of the frame (Claim 5, “The device of claim 1, wherein the palm plate is substantially circular in shape and has a convex outer surface.” Wherein the palm plate 122 shown below protrudes outwardly from the backside of the frame)

    PNG
    media_image1.png
    830
    488
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    765
    583
    media_image2.png
    Greyscale


However, Lopez does not teach the handle including: 
a plurality of user input elements on an exterior of the handle opposite the display, the plurality of user input elements, in use, control one or more operations of the mobile clinical viewing device in response to input received from a user.
In the field of portable ultrasound apparatuses, Ahn teaches a plurality of user input elements and the plurality of user input elements, in use, control one or more operations of the mobile clinical viewing device in response to input received from a user (Para [0016], “The input device may include at least one button provided at upper and lower sides or left and right sides of the track ball”; (Para [0008], “an input device is provided at a rear surface of a main body, which allows a user to grip and operate the apparatus with one hand.” Wherein as shown in Fig. 3B below, the ultrasonic diagnostic apparatus 20 comprises a plurality of input devices on the rear of the apparatus, including upper and lower buttons (42-44), as well as a trackball/slider 41)

	
    PNG
    media_image3.png
    464
    617
    media_image3.png
    Greyscale

It would have been obvious to modify the holding apparatus as taught by Lopez to include a plurality of user input elements on the rear of a mobile ultrasound apparatus as taught by Anh because Lopez teaches the gripping of an edge of a device with one hand and interacting with the device via a touch screen is tiring for the hand gripping the device and tends to produce strain, and fatigue and pain, especially in the wrist of the operator (Para [0005], “An operator typically uses such handheld computer devices by gripping an edge of the device with one hand and interacting with the computer via a touch screen with the other hand. This mode of operation is very tiring to the hand gripping the device and tends to produce strain, fatigue and pain, especially in the wrist area of the operator.”) One would have been motivated to combine the plurality of input elements with an ergonomic palm plate 122 protruding from the rear of a mobile ultrasound diagnostic apparatus because Lopez teaches the operation of a touch screen with the non-gripping hand allowing for the users other hand to be free, however, Anh teaches the control of an ultrasound display device with one hand and the operation of a probe in the other, therefore, it would be obvious for one of ordinary skill in the art to have modified the handheld computer device of Lopez to incorporate the buttons taught by Anh on the palm plate 122, thereby, providing for user control while also reducing wrist strain, particularly when connected to an ultrasound display and a probe, wherein a user is operating an ultrasound probe in one hand and required to control the ultrasound display with the other. One of ordinary skill in the art would have expected that the plurality of input elements of Anh combined with the convex palm plate of Lopez would allow the user to operate a mobile ultrasound apparatus, while reducing wrist strain and fatigue of the gripping hand and allowing for the user to hold a probe in the other hand.

 	With respect to claim 6, Lopez teaches the device of claim 1. 
However, Lopez does not teach wherein the plurality of user input elements includes a slider element and at least one button spaced laterally apart from the slider element.
In the field of portable ultrasound apparatuses, Ahn teaches wherein the plurality of user input elements includes a slider element and at least one button spaced laterally apart from the slider element (Para [0016], “The input device may include at least one button provided at upper and lower sides or left and right sides of the track ball”; (Para [0008], “an input device is provided at a rear surface of a main body, which allows a user to grip and operate the apparatus with one hand.” Wherein as shown in Fig. 3B below, the ultrasonic diagnostic apparatus 20 comprises a plurality of input devices on the rear of the apparatus, including upper and lower buttons (42-44), as well as a trackball/slider 41)


    PNG
    media_image3.png
    464
    617
    media_image3.png
    Greyscale

It would have been obvious to modify the holding apparatus as taught by Lopez to include a plurality of user input elements includes a slider element and at least one button spaced laterally apart from the slider element on the rear of a mobile ultrasound apparatus as taught by Anh to allow the user to scroll through a selection of user input commands like setting a region of interest on the current ultrasound image, adjusting the size of the region of interest, and moving the region of interest as taught by Anh (Para [0015], “The track ball may input the user command information corresponding to a setting request of a region of interest included in the ultrasonic image, a size adjusting request of the region of interest, and a movement request of the region of interest”; while also using the upper and lower buttons for changing a display mode or pausing the current ultrasonic image (Para [0017], “The at least one button may include a first button to change a display mode of the ultrasonic image or a second button to pause a display screen of the ultrasonic image.”) because Lopez teaches the gripping of an edge of a device with one hand and interacting with the device via a touch screen (Para [0005], “An operator typically uses such handheld computer devices by gripping an edge of the device with one hand and interacting with the computer via a touch screen with the other hand. This mode of operation is very tiring to the hand gripping the device and tends to produce strain, fatigue and pain, especially in the wrist area of the operator.”). One would have been motivated to incorporate a slider along with two buttons among the plurality of input elements, allowing the user to perform the operations mentioned above on an ergonomic palm plate 122 protruding from the rear of a mobile ultrasound diagnostic apparatus, particularly because the user is required to hold an ultrasound probe in one hand and the display device in the other while operating a portable ultrasound device. Therefore, one of ordinary skill in the art would have expected that the plurality of user input elements includes a slider element and at least one button spaced laterally apart from the slider element for the operations mentioned above of Anh incorporated on the ergonomic palm plate of Lopez would allow the user to operate a mobile ultrasound apparatus with a gripping hand, therefore, freeing the users other hand to operate an ultrasound probe for imaging.

With respect to claim 7, Lopez teaches the mobile clinical viewing device of claim 1 wherein an outer surface of the handle slopes inwardly toward the display from a back end of the handle to a front end of the handle (Para [0034], “In the preferred embodiment of FIGS. 3-5, palm plate 121 is substantially circular and the outer surface of palm plate 121 is preferably convex so as to fit the hand of an operator comfortably.” Wherein the edges of the palm plate 10 slope inwardly toward the display from a back end of the handle to the front end of a handle, as shown in Fig. 5 below)

    PNG
    media_image4.png
    526
    768
    media_image4.png
    Greyscale


With respect to claim 8, Lopez teaches the mobile clinical viewing device of claim 1 wherein the display has an inclination angle between 20° and 70° with respect to a surface when the device is placed on the surface with the handle in contact with the surface (Para [0036], “Flip-out computer stand 140 is preferably integrated into palm plate 121…Palm plate 121 preferably includes finger slots 150a and 150b to facilitate opening the flip out stand. Support arm 141 may comprise a flat area 151 and/or polymer coated feet 152a and 152b to stabilize the computer in the "touch screen" and "typing" modes, respectively”; (Para [0040], “FIG. 9 illustrates the preferred device of FIG. 3 supported by flip-out stand 140 on a desktop 300 in the "touch screen" mode. In this case, hand strap 122 is located at the bottom and the computer is supported on desktop 300 in a relatively vertical position.”)

    PNG
    media_image5.png
    660
    519
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    719
    571
    media_image6.png
    Greyscale

Wherein the flip-out stand 140 has different inclination angles comprising angles between 20° and 70°.

With respect to claim 9, Lopez teaches
a frame (Para [0020], “The invention provides a device for handling a rectangular computer having four corners, four peripheral sides, a computer backside and a computer display side” Wherein as shown below in Figs. 2 and 6, Lopez discloses a frame for containing a mobile display device); 
a display secured to a first front side of the frame (Para [0024], “FIG. 2 illustrates use of the device of FIG. 1….The computer is then flipped over so that display side 204 faces the operator, who may then rotate the computer to a desired orientation for operation in the "touch screen" mode.”); and 
a handle secured to a second back side of the frame and protruding outwardly from the back side of the frame (Claim 5, “The device of claim 1, wherein the palm plate is substantially circular in shape and has a convex outer surface.” Wherein the palm plate 122 shown below protrudes outwardly from the backside of the frame)

    PNG
    media_image1.png
    830
    488
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    765
    583
    media_image2.png
    Greyscale


However, Lopez does not teach A clinical data acquisition system, comprising: a probe having at least one sensor configured to acquire physiological data of a patient; and a mobile clinical viewing device communicatively coupleable to the probe, the mobile clinical viewing device including:
a plurality of user input elements on an exterior of the handle opposite the display, the plurality of user input elements, in use, control one or more operations of the mobile clinical viewing device in response to input received from a user.
In the field of portable ultrasound apparatuses, Ahn teaches A clinical data acquisition system, comprising: a probe having at least one sensor configured to acquire physiological data of a patient (Abstract, “portable ultrasonic diagnostic apparatus has an ultrasonic probe… The apparatus may be used by moving the ultrasonic probe in contact with a surface of an object, sending ultrasonic signals from the object surface, receiving reflected ultrasonic signals from the object, and converting the ultrasonic signals into electrical signals.”); and 
a mobile clinical viewing device communicatively coupleable to the probe (Para [0054], “The portable ultrasonic diagnostic apparatus 10 may be implemented using a mobile device, for example, a mobile phone.”)


    PNG
    media_image7.png
    639
    604
    media_image7.png
    Greyscale

Wherein the portable ultrasound apparatus 10 is shown to be coupleable to a probe, as shown above in Fig. 1.
the mobile clinical viewing device including:
a plurality of user input elements, the plurality of user input elements, in use, control one or more operations of the mobile clinical viewing device in response to input received from a user (Para [0016], “The input device may include at least one button provided at upper and lower sides or left and right sides of the track ball”; (Para [0008], “an input device is provided at a rear surface of a main body, which allows a user to grip and operate the apparatus with one hand.” Wherein as shown in Fig. 3B below, the ultrasonic diagnostic apparatus 20 comprises a plurality of input devices on the rear of the apparatus, including upper and lower buttons (42-44), as well as a trackball/slider 41)

	
    PNG
    media_image3.png
    464
    617
    media_image3.png
    Greyscale

It would have been obvious to modify the holding apparatus as taught by Lopez to include a plurality of user input elements on the rear of a mobile ultrasound apparatus as taught by Anh because Lopez teaches the gripping of an edge of a device with one hand and interacting with the device via a touch screen is tiring for the hand gripping the device and tends to produce strain, and fatigue and pain, especially in the wrist of the operator (Para [0005], “An operator typically uses such handheld computer devices by gripping an edge of the device with one hand and interacting with the computer via a touch screen with the other hand. This mode of operation is very tiring to the hand gripping the device and tends to produce strain, fatigue and pain, especially in the wrist area of the operator.”) One would have been motivated to combine the plurality of input elements with an ergonomic palm plate 122 protruding from the rear of a mobile ultrasound diagnostic apparatus because Lopez teaches the operation of a touch screen with the non-gripping hand allowing for the users other hand to be free, however, Anh teaches the control of an ultrasound display device with one hand and the operation of a probe in the other, therefore, it would be obvious for one of ordinary skill in the art to have modified the handheld computer device of Lopez to incorporate the buttons taught by Anh on the palm plate 122, thereby, providing for user control while also reducing wrist strain, particularly when connected to an ultrasound display and a probe, wherein a user is operating an ultrasound probe in one hand and required to control the ultrasound display with the other. One of ordinary skill in the art would have expected that the plurality of input elements of Anh combined with the convex palm plate of Lopez would allow the user to operate a mobile ultrasound apparatus, while reducing wrist strain and fatigue of the gripping hand and allowing for the user to hold a probe in the other hand.
With respect to claim 10, the modified system of Lopez in view of Anh teaches the clinical data acquisition system of claim 9 wherein the handle has an ergonomic shape having one or more curved side regions sized to accommodate a user's hand or fingers (Para [0034], “In the preferred embodiment of FIGS. 3-5, palm plate 121 is substantially circular and the outer surface of palm plate 121 is preferably convex so as to fit the hand of an operator comfortably.” Wherein the circular shape of the palm plate 121 is ergonomic as to accommodate a user’s hand) as taught by Lopez. 

With respect to claim 11, the modified system of Lopez in view of Anh teaches the clinical data acquisition system of claim 9, wherein the mobile clinical viewing device includes a keyed probe connector, and the probe includes a cable having a keyed connector which is sized to fit into the keyed probe connector
 
    PNG
    media_image7.png
    639
    604
    media_image7.png
    Greyscale

Wherein within Fig. 1 of Anh, the probe connector is shown to be keyed and the probe is shown to have a cable with a keyed connector sized to fit into the probe connector, as consistent with applicant’s disclosure of a keyed probe connector and keyed connector. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have applied the known technique (incorporating a keyed connector) to a known device (portable display) to obtain predictable results (preventing the incorrect orientation of a wire or cable when inserting into the portable display connector).
	The motivation being to prevent damage (bending or breaking) to the internal components of the connection site of the wire or cable by the incorrect insertion of the wire or cable end. 



With respect to claim 12, the modified system of Lopez in view of Anh teaches the clinical data acquisition system of claim 9 wherein the at least one sensor of the probe includes an ultrasound sensor configured to acquire ultrasound data of the patient (Abstract, “portable ultrasonic diagnostic apparatus has an ultrasonic probe… The apparatus may be used by moving the ultrasonic probe in contact with a surface of an object, sending ultrasonic signals from the object surface, receiving reflected ultrasonic signals from the object, and converting the ultrasonic signals into electrical signals”; (Para [0035], “The portable ultrasonic diagnostic apparatus 10 further includes an ultrasonic probe 50 having a transducer element, which sends ultrasonic signals to an object (e.g., a body region, such as the liver, the kidneys, the pancreas, the heart, etc.) and receives the ultrasonic signals reflected from the object (i.e. ultrasonic echo signals) to convert the ultrasonic signals to electrical signals.”) as taught by Anh. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the portable display apparatus of Lopez with the use of a known technique (incorporating an ultrasound probe with a portable display) to improve similar devices (portable display) to yield predictable results (the display being capable of performing acquisition of ultrasound images and generating those images for a user) as taught by Anh. 
	The motivation being to allow for the free movement of a physician or operator while performing an ultrasound imaging procedure, while, also reducing the bulkiness of conventional ultrasound imaging devices.  



With respect to claim 17, Lopez teaches
a handle secured to a second back side of the frame and protruding outwardly from the back side of the frame (Claim 5, “The device of claim 1, wherein the palm plate is substantially circular in shape and has a convex outer surface.” Wherein the palm plate 122 shown below protrudes outwardly from the backside of the frame)

    PNG
    media_image1.png
    830
    488
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    765
    583
    media_image2.png
    Greyscale


However, Lopez does not teach An ultrasound system, comprising: 
In the field of portable ultrasound apparatuses, Ahn teaches A clinical data acquisition system, comprising: 
an ultrasound probe configured to acquire ultrasound data of a patient (Abstract, “portable ultrasonic diagnostic apparatus has an ultrasonic probe… The apparatus may be used by moving the ultrasonic probe in contact with a surface of an object, sending ultrasonic signals from the object surface, receiving reflected ultrasonic signals from the object, and converting the ultrasonic signals into electrical signals.”); and 
a mobile clinical viewing device communicatively coupleable to the ultrasound probe (Para [0054], “The portable ultrasonic diagnostic apparatus 10 may be implemented using a mobile device, for example, a mobile phone.”), the mobile clinical viewing device including: 
a display configured to display ultrasound images based on the acquired ultrasound data of the patient (Para [0041], “The display unit 30 displays ultrasonic images upon receiving a user command corresponding to a setting request, a size adjusting request, a movement request, and the like related to a region of interest. The display unit 30 displays the ultrasonic images along with names and setting values of set parameters.”); and 

    PNG
    media_image7.png
    639
    604
    media_image7.png
    Greyscale

Wherein the portable ultrasound apparatus 10 is shown to be coupleable to a probe, as shown above in Fig. 1.
the mobile clinical viewing device including:
a plurality of user input elements, the plurality of user input elements, in use, control one or more operations of the mobile clinical viewing device in response to input received from a user (Para [0016], “The input device may include at least one button provided at upper and lower sides or left and right sides of the track ball”; (Para [0008], “an input device is provided at a rear surface of a main body, which allows a user to grip and operate the apparatus with one hand.” Wherein as shown in Fig. 3B below, the ultrasonic diagnostic apparatus 20 comprises a plurality of input devices on the rear of the apparatus, including upper and lower buttons (42-44), as well as a trackball/slider 41)

    PNG
    media_image3.png
    464
    617
    media_image3.png
    Greyscale

It would have been obvious to modify the holding apparatus as taught by Lopez to include a plurality of user input elements on the rear of a mobile ultrasound apparatus as taught by Anh because Lopez teaches the gripping of an edge of a device with one hand and interacting with the device via a touch screen is tiring for the hand gripping the device and tends to produce strain, and fatigue and pain, especially in the wrist of the operator (Para [0005], “An operator typically uses such handheld computer devices by gripping an edge of the device with one hand and interacting with the computer via a touch screen with the other hand. This mode of operation is very tiring to the hand gripping the device and tends to produce strain, fatigue and pain, especially in the wrist area of the operator.”) One would have been motivated to combine the plurality of input elements with an ergonomic palm plate 122 protruding from the rear of a mobile ultrasound diagnostic apparatus because Lopez teaches the operation of a touch screen with the non-gripping hand allowing for the users other hand to be free, however, Anh teaches the control of an ultrasound display device with one hand and the operation of a probe in the other, therefore, it would be obvious for one of ordinary skill in the art to have modified the handheld computer device of Lopez to incorporate the buttons taught by Anh on the palm plate 122, thereby, providing for user control while also reducing wrist strain, particularly when connected to an ultrasound display and a probe, wherein a user is operating an ultrasound probe in one hand and required to control the ultrasound display with the other. One of ordinary skill in the art would have expected that the plurality of input elements of Anh combined with the convex palm plate of Lopez would allow the user to operate a mobile ultrasound apparatus, while reducing wrist strain and fatigue of the gripping hand and allowing for the user to hold a probe in the other hand.



With respect to claim 19, Lopez teaches the device of claim 1. 
However, Lopez does not teach wherein the plurality of user input elements includes a slider element and at least one button spaced laterally apart from the slider element.
In the field of portable ultrasound apparatuses, Ahn teaches wherein the plurality of user input elements includes a slider element and at least one button spaced laterally apart from the slider element (Para [0016], “The input device may include at least one button provided at upper and lower sides or left and right sides of the track ball”; (Para [0008], “an input device is provided at a rear surface of a main body, which allows a user to grip and operate the apparatus with one hand.” Wherein as shown in Fig. 3B below, the ultrasonic diagnostic apparatus 20 comprises a plurality of input devices on the rear of the apparatus, including upper and lower buttons (42-44), as well as a trackball/slider 41)


    PNG
    media_image3.png
    464
    617
    media_image3.png
    Greyscale

It would have been obvious to modify the holding apparatus as taught by Lopez to include a plurality of user input elements includes a slider element and at least one button spaced laterally apart from the slider element on the rear of a mobile ultrasound apparatus as taught by Anh to allow the user to scroll through a selection of user input commands like setting a region of interest on the current ultrasound image, adjusting the size of the region of interest, and moving the region of interest as taught by Anh (Para [0015], “The track ball may input the user command information corresponding to a setting request of a region of interest included in the ultrasonic image, a size adjusting request of the region of interest, and a movement request of the region of interest”; while also using the upper and lower buttons for changing a display mode or pausing the current ultrasonic image (Para [0017], “The at least one button may include a first button to change a display mode of the ultrasonic image or a second button to pause a display screen of the ultrasonic image.”) because Lopez teaches the gripping of an edge of a device with one hand and interacting with the device via a touch screen (Para [0005], “An operator typically uses such handheld computer devices by gripping an edge of the device with one hand and interacting with the computer via a touch screen with the other hand. This mode of operation is very tiring to the hand gripping the device and tends to produce strain, fatigue and pain, especially in the wrist area of the operator.”). One would have been motivated to incorporate a slider along with two buttons among the plurality of input elements, allowing the user to perform the operations mentioned aboveon an ergonomic palm plate 122 protruding from the rear of a mobile ultrasound diagnostic apparatus, particularly because the user is required to hold an ultrasound probe in one hand and the display device in the other while operating a portable ultrasound device. Therefore, one of ordinary skill in the art would have expected that the plurality of user input elements includes a slider element and at least one button spaced laterally apart from the slider element for the operations mentioned above of Anh incorporated on the ergonomic palm plate of Lopez would allow the user to operate a mobile ultrasound apparatus with a gripping hand, therefore, freeing the users other hand to operate an ultrasound probe for imaging.

With respect to claim 20, Lopez teaches the mobile clinical viewing device of claim 1 wherein the display has an inclination angle between 20° and 70° with respect to a surface when the device is placed on the surface with the handle in contact with the surface (Para [0036], “Flip-out computer stand 140 is preferably integrated into palm plate 121…Palm plate 121 preferably includes finger slots 150a and 150b to facilitate opening the flip out stand. Support arm 141 may comprise a flat area 151 and/or polymer coated feet 152a and 152b to stabilize the computer in the "touch screen" and "typing" modes, respectively”; (Para [0040], “FIG. 9 illustrates the preferred device of FIG. 3 supported by flip-out stand 140 on a desktop 300 in the "touch screen" mode. In this case, hand strap 122 is located at the bottom and the computer is supported on desktop 300 in a relatively vertical position.”)

    PNG
    media_image5.png
    660
    519
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    719
    571
    media_image6.png
    Greyscale

Wherein the flip-out stand 140 has different inclination angles comprising angles between 20° and 70°.

Claims 2-5, 18 is/are is rejected under 35 U.S.C. 103 as being unpatentable over Lopez, in view of Anh, and further in view of Kwitek (US 2012/0147556).
	
With respect to claim 2, the modified system of Lopez in view of Anh teaches in at least Figs. 1 and 15, the mobile clinical viewing device of claim 1. 
However, the modified system of Lopez does not teach further comprising a silicone overmold covering at least a portion of the frame.
In the field of tablet computers, Kwitek teaches further comprising a silicone overmold covering at least a portion of the frame (Para [0033], “In accordance with the embodiment disclosed in FIGS. 1 through 5, the viscoelastic solid hand pad 10 is preferably formed as a one-piece element including a core 11 and a coating (or skin) 44…. Other viscoelastic materials which may be used are C-FLEX (which contains silicone), TECHNOGEL or SANTOPRENE”; (Para [0041], “As briefly discussed above, both thermosetting materials (for example, silicone) and thermoplastic materials (for example, KRATON and SANTOPRENE) offer advantages and may be combined for producing the most useful hand pads” 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Lopez with viscoelastic coating over a frame as taught by Kwitek.
	The motivation being to increase the frictional coefficient of the surface of the apparatus (Para [0029], “The hand pad 10 provides a comfortable and pleasing surface on which the user may rest his or her hands while typing upon or otherwise operating the touch screen 108 of the tablet computer 100. The materials used for the hand pad 10 provide a soft and slip-resistant surface for the user's hands.”) as taught by Kwitek.

With respect to claim 3, the modified system of Lopez in view of Anh teaches the mobile clinical viewing device of claim 1. 
However the modified system of Lopez does not teach wherein the handle includes a first portion secured to the second back side of the frame, and a second portion on the first portion, the first and second portions including different materials.
In the field of tablet computers, Kwitek teaches wherein the handle includes a first portion secured to the second back side of the frame, and a second portion on the first portion, the first and second portions including different materials (Para [0039], “The soft hand pads 10 may be used in various locations around the tablet computer 100, or other electronic device…. Some anticipated areas for the soft material of the hand pad include, but are not limited to the front, side and back edges of the tablet computer or other electronic device and the exterior cover and base of the tablet computer or other electronic device. Placement on the exterior cover and base is particularly useful in tablet computers where the user's hands and arms hold the exterior of the machine while using the touch screen and forms the principle disclosure of the hand pad 10 presented herein”; In further preferred embodiments, Kwitek teaches (Para [0043], “the hand pad 10, could be overmolded or comolded with the native plastics, glass or metals on the surfaces of the back side 104 of the housing 102 of the tablet computer 100 or other electronic device” Wherein the handpad could be comolded with a different material, and wherein the hand pad 10 is a first portion, and the other material of plastic, glass or metals is a second portion secured to the first portion 10)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Lopez with viscoelastic coating comolded with a second portion of a different material as taught by Kwitek.
	The motivation being to increase the frictional coefficient of the surface of the apparatus (Para [0029], “The hand pad 10 provides a comfortable and pleasing surface on which the user may rest his or her hands while typing upon or otherwise operating the touch screen 108 of the tablet computer 100. The materials used for the hand pad 10 provide a soft and slip-resistant surface for the user's hands.”) as taught by Kwitek.

With respect to claim 4, the modified system of Lopez, in view of Anh, and further in view of Kwitek teaches the mobile clinical viewing device of claim 3, wherein the first portion of the handle is formed of aluminum (Para [0028], “The palm plate preferably comprises a stiff polymer or composite material, but may also comprise a light weight metal, aluminum, for example. The palm plate may include padding or a coating of a softer material to enhance operator comfort.” Wherein the palm plate could be formed of aluminum on a first portion and a padding or coating on a second portion)

With respect to claim 5, the modified system of Lopez in view of Anh teaches the mobile clinical viewing device of claim 3.
However, the modified system of Lopez does not teach wherein the second portion of the handle is formed of overmolded silicone.
In the field of tablet computers, Kwitek teaches a silicone overmold covering at least a portion of the frame (Para [0033], “In accordance with the embodiment disclosed in FIGS. 1 through 5, the viscoelastic solid hand pad 10 is preferably formed as a one-piece element including a core 11 and a coating (or skin) 44…. Other viscoelastic materials which may be used are C-FLEX (which contains silicone), TECHNOGEL or SANTOPRENE”; (Para [0041], “As briefly discussed above, both thermosetting materials (for example, silicone) and thermoplastic materials (for example, KRATON and SANTOPRENE) offer advantages and may be combined for producing the most useful hand pads” 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Lopez with a viscoelastic coating of silicone on a portion of the handle (as taught by Lopez), wherein Kwitek teaches wherein the second portion of the handle is formed of overmolded silicone and that the overmolding or comolding of a viscoelastic polymer (silicone) increases user comfort and provides a slip-resistant surface while operating the device, therefore, preventing damage to the device due to a fall.
	The motivation being to increase the frictional coefficient of the surface of the apparatus (Para [0029], “The hand pad 10 provides a comfortable and pleasing surface on which the user may rest his or her hands while typing upon or otherwise operating the touch screen 108 of the tablet computer 100. The materials used for the hand pad 10 provide a soft and slip-resistant surface for the user's hands.”) as taught by Kwitek.

With respect to claim 18, the modified system of Lopez in view of Anh teaches in at least Figs. 1 and 15, the mobile clinical viewing device of claim 1. 
However, the modified system of Lopez does not teach wherein a gripping surface of the handle of the mobile clinical viewing device includes a silicon overmold.
In the field of tablet computers, Kwitek teaches a silicon overmold (Para [0033], “In accordance with the embodiment disclosed in FIGS. 1 through 5, the viscoelastic solid hand pad 10 is preferably formed as a one-piece element including a core 11 and a coating (or skin) 44…. Other viscoelastic materials which may be used are C-FLEX (which contains silicone), TECHNOGEL or SANTOPRENE”; (Para [0041], “As briefly discussed above, both thermosetting materials (for example, silicone) and thermoplastic materials (for example, KRATON and SANTOPRENE) offer advantages and may be combined for producing the most useful hand pads” 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have combined the modified system of Lopez with viscoelastic coating of silicon taught by Kwitek with the protruding handle of Lopez.
	The motivation being to increase the frictional coefficient of the surface of the handle (Para [0029], “The hand pad 10 provides a comfortable and pleasing surface on which the user may rest his or her hands while typing upon or otherwise operating the touch screen 108 of the tablet computer 100. The materials used for the hand pad 10 provide a soft and slip-resistant surface for the user's hands.”) as taught by Kwitek. Thereby, creating a slip-resistant surface for the user’s hand while holding onto the handle of Lopez, and thereby, preventing damage to the portable apparatus from a fall or drop. 

Claims 13 -15 are rejected under 35 U.S.C. 103 as being unpatentable over the modified system of Lopez in view of Anh, and further in view of Carter (US 2015/0327775). 

With respect to claim 13, the modified system of Lopez in view of Anh teaches, the clinical data acquisition system of claim 12. 
However, the modified system of Lopez does not teach wherein the at least one sensor of the probe further includes an electrocardiogram (ECG) sensor configured to acquire ECG data of the patient, and an auscultation sensor configured to acquire auscultation data of the patient. 
In the field of medical apparatuses, Carter teaches wherein the at least one sensor of the probe further includes an electrocardiogram (ECG) sensor configured to acquire ECG data of the patient, and an auscultation sensor configured to acquire auscultation data of the patient (Abstract, “A pocket size instrument displays an ECG tracing on its screen simultaneously upon auscultation of the heart”; (Para [0061], “A patient contact surface 18 includes a sound diaphragm 22 and ECG removable electrodes 24 (FIG. 4)”; (Para [0028], “it will be understood that an electronic stethoscope having a sound/vibration sensor or transducer for providing an electrical signal to amplify, and earpieces responsive to the amplified signal for producing sound for diagnostic or monitoring purposes, may also be used.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Lopez with an ECG and audio sensor for monitoring or diagnosing heart function as taught by Carter. 
	The motivation being (Abstract, “Many common non-invasive examinations and tests can be performed without the need for a multiplicity of devices.”) as taught by Carter. 

With respect to claim 14, the modified system of Lopez, in view of Anh, and further in view of Carter teaches the clinical data acquisition system of claim 13, HoweHowherein the display of the mobile clinical device is configured to display data representative of at least one of the acquired ultrasound data, the ECG data, or the auscultation data (Para [0034], “The display unit 30 is installed to a front surface of the main body 20 and serves to display ultrasonic images related to various diagnostic information of the portable ultrasonic diagnostic apparatus 10”) as taught by Anh.

With respect to claim 15, the modified system of Lopez, in view of Anh, and further in view of Carter teaches the clinical data acquisition system of claim 14.
However, Lopez does not teach wherein the user input elements are configured to control one or more display settings of the data representative of the at least one of the acquired ultrasound data, the ECG data, or the auscultation data.
In the field of portable ultrasound imaging, Anh teaches wherein the user input elements are configured to control one or more display settings of the data representative of the at least one of the acquired ultrasound data, the ECG data, or the auscultation data (Para [0015], “The track ball may input the user command information corresponding to a setting request of a region of interest included in the ultrasonic image, a size adjusting request of the region of interest, and a movement request of the region of interest”; while also using the upper and lower buttons for changing a display mode or pausing the current ultrasonic image”; (Para [0017], “The at least one button may include a first button to change a display mode of the ultrasonic image or a second button to pause a display screen of the ultrasonic image.”)
One of ordinary skill in the art would have expected that the plurality of user input elements for controlling a display as taught by Anh incorporated on the ergonomic palm plate of Lopez would allow the user to operate a mobile ultrasound apparatus display with a gripping hand, therefore, freeing the users other hand to operate an ultrasound probe for imaging rather than for selecting buttons on a touch screen.
The motivation being that particularly when performing ultrasound imaging, the user must be able to operate a probe and a display simultaneously, therefore, the combination of display control element or user input elements as taught by Anh, would allow for reduced work load on a user. 

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified system of Lopez in view of Anh, in view of Carter, and further in view of Mander (US 2018/0021018).

With respect to claim 16, the modified system of Lopez, in view of Anh, in view of Carter teaches the clinical data acquisition system of claim 13.
However, the modified system of Lopez does not teach, wherein the display of the mobile clinical viewing device is configured to display a plurality of selectable icons respectively associated with one of the acquired ultrasound data, the ECG data, or the auscultation data, and the user input elements of the handle are configured to control the one or more operations of the mobile clinical viewing device via selective activation of the plurality of selectable icons.
In the similar field of hand-held medical imaging systems, Mander discloses in at least Figs. 1B-C and 3C, wherein the display of the mobile clinical viewing device is configured to display a plurality of selectable icons respectively associated with one of the acquired ultrasound data, the ECG data, or the auscultation data, and the user input elements of the handle are configured to control the one or more operations of the mobile clinical viewing device via selective activation of the plurality of selectable icons (Para [0028], “The user can activate one or more controls positioned in the thumb control area 254 to control an ultrasound scan. The user can use the active image area 252 to view the resultant ultrasound image. The graphical user interface 250 can also include a status bar 255 that contains, for example, text and/or graphics corresponding to a status, such as the time and date, the device user, wireless signal strength, remaining battery life, and/or other information. For example, the status bar 255 in FIG. 2 includes text that identifies the “abdomen” as the target region of interest.”) 

    PNG
    media_image8.png
    473
    754
    media_image8.png
    Greyscale

Wherein Fig. 3B shows a plurality of icons for controlling the operation of the portable ultrasound device during the acquisition of ultrasound data. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have further modified the portable ultrasound apparatus of Lopez with a thumbwheel/slider and icons for controlling ultrasound scan operations of the portable ultrasound apparatus as taught by Mander. 
The motivation being (Para [0028], “The user can activate one or more controls positioned in the thumb control area 254 to control an ultrasound scan”) as taught by Mander.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/               Examiner, Art Unit 3793                                                                                                                                                                                         
/Ashley K Buran/               Supervisory Patent Examiner, Art Unit 3793